Citation Nr: 1243340	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with major depression and adjustment disorder with mixed anxiety and depression prior to February 25, 2011, and in excess of 50 percent thereafter.

2.  Whether the discontinuance of a total disability rating based on individual unemployability due to a service-connected disability, effective February 1, 2006, was proper.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Traskey, Counsel 

INTRODUCTION

The Veteran had active service from November 1990 to June 1991.  The Veteran also had additional service in the Army Reserves.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September and November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The issue of whether the discontinuance of a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, effective February 1, 2006, was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to February 25, 2011, the Veteran's service-connected psychiatric disorder was manifested by significant readjustment problems; social isolation, loneliness, emotional unavailability, and sexual identity issues; nightmares; subtle resistance and dismissiveness with respect to psychiatric testing; appetite fluctuation and weight loss/gain; impaired memory, concentration, and sleep; chronic anger, frustration, and marked distress; depression, irritability, impulsivity, low energy, and mood swings (especially when stressed or asked to respond beyond his ability); depressed, guarded, sad, anxious, labile, mildly dysthymic, or agitated mood; angry, blunted, constricted, or frustrated affect; exaggerated startle response; insubordination; difficulty working cooperatively with others and maintaining employment; anhedonia; serious interpersonal disturbances with females; mild disorganization and an inability complete tasks in a timely manner; "somewhat" obsessive behavior and difficulty with abstractions; moderate psychomotor retardation; and occasional panic attacks, suicidal thoughts without intent, plans, or means, and circumstantial or tangential thought processes.  Global Assessment of Functioning scores ranged from 45 to 80, with symptoms described as mild to serious. 

2.  The Veteran's service-connected psychiatric disorder has not resulted in severe impairment in the ability to establish or maintain effective or favorable relationships; severe impairment in the ability to obtain or retain employment; occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; virtual isolation in the community with totally incapacitating symptoms bordering on gross repudiation of reality with almost all daily activities and profound retreat from mature behavior with demonstrable inability to obtain or retain employment; or total social and occupational impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no more, for posttraumatic stress disorder with major depression and adjustment disorder with mixed anxiety and depression, have been met for the period of time covered by the appeal prior to February 25, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1994-2012). 
 
2.  The criteria for an initial evaluation in excess of 50 percent for posttraumatic stress disorder with major depression and adjustment disorder with mixed anxiety and depression, have not been met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 (1994-2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a November 2004 rating decision, the RO granted service connection for major depression and adjustment disorder with mixed anxiety and depression.  The RO evaluated the Veteran's psychiatric disorder as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder), effective June 3, 1994.  The RO also granted TDIU benefits, effective March 15, 2000.  The Veteran was notified of this decision and provided his appellate rights.  In August 2005, the Board issued a decision in which it granted service connection for posttraumatic stress disorder (PTSD).  

The RO effectuated the Board's decision in a September 2005 rating decision.  Specifically, the RO re-styled the service-connected psychiatric disorder as PTSD with major depression and adjustment disorder with mixed anxiety and depression and continued the Veteran's 30 percent disability rating under 38 C.F.R. § 9411, effective June 3, 1994.  The RO also proposed to discontinue the Veteran's receipt of TDIU benefits on the grounds that the Veteran was gainfully employed for a period of more than 12 consecutive months.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran perfected an appeal with regard to the initial disability rating assigned for his service-connected psychiatric disorder.

Thereafter, the RO issued a rating decision in November 2005 in which it discontinued the Veteran's receipt of TDIU benefits, effective February 1, 2006.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO issued a rating decision in July 2012 in which it increased the Veteran's disability rating for his service-connected psychiatric disorder to 50 percent under Diagnostic Code 9411, effective February 25, 2011.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Private treatment records from J.T., Ed.D., J.L., M.D., and D.L., M.D., as well as the Veteran's vocational rehabilitation file have been obtained and associated with the claims file.  The Veteran was also afforded VA examinations in conjunction with his initial increased rating claim for PTSD with major depression and adjustment disorder with mixed anxiety and depression.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is aware that the Veteran submitted a statement in July 2012 in which he expressed the opinion that his most recent VA examination in June 2012 was inadequate because the examiner failed to review his claims file.  The Veteran requested another VA opinion, in part because he believed that the examiner only looked at files on the computer in rendering the assessment.  A careful review of the examination report, however, shows that the examiner reviewed both the Veteran's claims file as well as records contained on the computer.  
The Veteran also took exception to the examiner's conclusion that his service-connected PTSD had little effect on his work situations.  In this regard, the Board points out that the examiner was asked to express a medical opinion about the severity of the Veteran's service-connected psychiatric disorder and its impact on his ability to work.  In this, and in other cases, only competent evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Moreover, this opinion is one of several provided during the pendency of this appeal.  Absent a showing that a service-connected disability got worse since the last examination or that an examination was inadequate for evaluation purposes, the Board is not obligated to provide the Veteran another examination simply because he disagrees with the opinions provided as part of that examination.  Cf. Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)) (noting that VA must provide a new examination when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Thus, the Board finds that another VA opinion is not warranted in this case, especially where, as here, the Veteran failed to articulate either that his service-connected psychiatric disorder got worse since the last examination in June 2012 or that that examination was inadequate for evaluation purposes based on a reason other than that he disagreed with the examiner's assessment.

The Veteran's claims were previously before the Board in October 2009 and remanded at that time for additional evidentiary development, to include providing the Veteran with notice of the regulations in effect for evaluating PTSD prior to November 7, 1996.  The RO failed to comply with the Board's October 2009 remand order.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  Consequently, another remand was required in May 2011.  At that time, the Veteran's claim was remanded to obtain outstanding VA and private treatment records, as well as provide the Veteran with notice of the regulations in effect for evaluating PTSD prior to November 7, 1996.  Outstanding VA treatment records were obtained, and as noted above, private treatment records from J.T., Ed.D. were also obtained and associated with the claims file.  The Veteran was also notified of the regulations in effect for evaluating PTSD prior to November 7, 1996.  See July 2012 supplemental statement of the case.  The RO took these regulations into consideration when it readjudicated the Veteran's initial increased rating claim.  Id.  Accordingly, the requested development was completed as directed, and the Veteran's initial increased rating claim for a service-connected psychiatric disorder is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD with major depression and adjustment disorder with mixed anxiety and depression.  He filed his service connection claim for PTSD in June 1994.  The RO denied the Veteran's claim in a rating decision dated in May 1995 on the grounds that there was no evidence of a diagnosis of PTSD related to a corroborated in-service stressor.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal.  In a rating decision subsequently issued in September1999, the RO continued the denial of service connection for PTSD, and in a November 1999 rating decision, the RO denied service connection for PTSD as well as entitlement to TDIU.  See also August 2001 rating decision (denying entitlement to TDIU).  The Board issued separate decisions in July 2004 in which it remanded the Veteran's claims of entitlement to service connection for PTSD and entitlement to TDIU for additional evidentiary development, to include providing the Veteran proper notice and obtaining clarification from the Veteran about outstanding treatment records.  

In a November 2004 rating decision, the RO granted service connection for major depression and adjustment disorder with mixed anxiety and depression.  The RO evaluated the Veteran's psychiatric disorder as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder), effective June 3, 1994.  The RO also granted TDIU benefits, effective March 15, 2000.  The Veteran was notified of this decision and provided his appellate rights.  In August 2005, the Board issued a decision in which it granted service connection for PTSD.  

The RO effectuated the Board's decision in a September 2005 rating decision.  Specifically, the RO re-styled the service-connected psychiatric disability as PTSD with major depression and adjustment disorder with mixed anxiety and depression and continued the Veteran's 30 percent disability rating under 38 C.F.R. § 9411 (PTSD), effective June 3, 1994.  The RO also proposed to discontinue the Veteran's receipt of TDIU benefits on the grounds that the Veteran was gainfully employed for a period of more than 12 consecutive months.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran perfected an appeal with regard to the initial disability rating assigned for his service-connected psychiatric disorder.

Thereafter, the RO issued a rating decision in November 2005 in which it discontinued the Veteran's receipt of TDIU benefits, effective February 1, 2006.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO issued a rating decision in July 2012 in which it increased the Veteran's disability rating for his service-connected psychiatric disorder to 50 percent under Diagnostic Code 9411, effective February 25, 2011.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).

Associated with the claims file is a May 1993 statement from a VA readjustment counselor.  According to the counselor, the Veteran experienced significant readjustment problems upon return from the Persian Gulf War, including self-reported symptoms of irritability, sleep disturbance, exhaustion, anger, isolation, and anxiety.  The Veteran was described as being tense and distraught with a difficult adjustment in the workplace.  It was noted that the severity of the Veteran's symptoms subsided, but that the Veteran remained focused on his drive toward "wholeness."

D.L., M.D. also submitted a statement dated in July 1993 in which it was noted that the Veteran declined participation in an investigational study to treat his psychiatric symptoms due to concerns about the potential side-effects and unproven efficacy of the investigational medications.

The Veteran was afforded a VA PTSD examination in November 1994.  Although the Veteran reported having a good relationship with his immediate family, the Veteran's occupational history revealed that he was recently fired from two jobs (as a department store manager trainee and as a third grade teacher) due to personality conflicts with his supervisors and/or a perceived racial bias against him.  He was currently employed as a teacher's assistant at a public school.  The Veteran reported subjective complaints of racing mind, easy agitation and anger, impaired sleep and restlessness, and short-term memory loss.  He also acknowledged difficulty adjusting to civilian life upon return from the Persian Gulf War.  
A mental status examination found the Veteran to be alert, oriented, and passively cooperative.  The examiner noted evidence of subtle resistance and dismissiveness with regard to psychometric testing.  Accordingly, the examiner concluded that the tests results were not a reliable or valid measure of the Veteran's ability.  Personality studies reflected evidence of symptom magnification.  No evidence of psychosis was found, but the examiner noted that the Veteran was virtually shut down emotionally and personality-wise on testing (which suggested a possible effort to repress internal events).  The diagnosis was pre-existing and unrelated personality traits of passive aggression and oppositional disorder; moderate adjustment disorder, subsequent to return from the Persian Gulf; and Persian Gulf Syndrome, secondary to toxic exposure.

The Veteran was also afforded a VA psychiatric examination that same month.  He reported subjective complaints of loneliness, depression, sleep disturbance, chronic fatigue, frequent crying, weight gain (in excess of 50 pounds), and suicidal urges.  He also reported fair appetite, diminished libido, forgetfulness and impaired memory, and chronic anger over a job loss since return from the Persian Gulf War.  According to the Veteran, he was distant with friends and was close to one person (i.e., a girlfriend).  The Veteran voiced frustration with respect to his current situation.  The diagnosis was reactive depression related to problems of uncertain situation and a futureless occupation.  The examiner also noted that the Veteran's underlying personality was rather obsessive-compulsive and that under frustration, he was capable of being impulsive and irritable.

The Veteran underwent a neuropsychiatric evaluation at a VA medical facility in October 1995.  He acknowledged difficulty in adjusting to civilian life upon return from the Persian Gulf War.  For the past two years, the Veteran worked in an early childhood development program at a public school.  The Veteran worked with parents, teachers, and community outreach programs.  He reported that the job went well, but that he was stressed due to an inability to meet the needs of all the people he served.  The Veteran also reported subjective complaints of short-term memory loss, irritable and irate mood, restless sleep, and occasional suicidal thoughts without intent or plan.  

The examiner described the Veteran as articulate, pleasant, amenable, and cooperative, and noted that the Veteran put forth good effort on testing, despite initial reservations.  The Veteran was alert and fully oriented to person, place, time, and situation.  Following additional testing, the examiner found the Veteran to be markedly distressed, angry, depressed, and observed that the Veteran felt abandoned in significant part due to his past dismissal from a teaching position at a parochial school.  Litigation was pending to resolve this issue.  The Veteran was further found to be determined and hardworking, despite shortcomings found on testing, and it was noted that that the Veteran was vulnerable in situations where he was asked to continually respond beyond his abilities.

The Veteran's Global Assessment of Functioning (GAF) score at the time of an October 1995 VA outpatient mental health treatment appointment (as well as in the past year) was 60.  The diagnosis was possible posttraumatic stress syndrome (i.e., some PTSD symptoms but insufficient to warrant a PTSD diagnosis).  In a November 1995 VA psychiatric evaluation, the Veteran was alert, oriented, and cooperative.  The examiner noted that the Veteran was more concerned about a psychiatric diagnosis than his symptoms.  A mental status examination likewise noted that the Veteran had fluent speech with depressed mood and angry affect.  His thought processes were goal-directed, while his thought content showed no evidence of suicidal or homicidal ideation.  The Veteran's GAF score was 70 (high of 80 in the past year).  The diagnosis was adjustment disorder with mixed anxiety and depression.

The Veteran testified before a decision review officer in November 1995.  Specifically, the Veteran indicated that while he was employed at a public school for the past two years, he had difficulty keeping a job due in part to poor sleep and concentration, among other symptoms.  The Veteran also testified that he experienced difficulty in stressful situations, but that he had excellent performance evaluations at work.  He also had a Bachelor of Arts degree in communications and denied missing work due to his psychiatric symptoms.  In the summers, the Veteran worked for a youth job training program and remained in the Army Reserves.

Associated with the claims file is a statement from J.L., M.D., dated in January 1996.  According to Dr. J.L., the Veteran's current thoughts were fixed on the consequences of reporting abuse at a parochial school where he previously worked.  The Veteran expressed the belief that his report of this abuse led to his termination from this position.  The Veteran was obsessed with "having his day in court," and consequently, he experienced psychosomatic, as well as depressive and paranoid features in response to this obsession.  Dr. J.L. expressed the opinion that while the Veteran had some symptoms consistent with PTSD, he did not meet the full criteria for the diagnosis.

The Veteran received inpatient treatment at Walter Reed Army Medical Center (WRAMC) in January 1997 to develop stress management and coping skills.  Psychiatric treatment and social work notes associated with this episode of care indicated that the Veteran experienced difficulty transitioning to civilian life after his return from the Persian Gulf War.  He also had difficulty getting and keeping jobs.  The diagnosis was PTSD; non-specific and non-progressive cognitive changes on neuropsychological testing; and non-specific neurological complaints with equivocal findings of unknown significance on several diagnostic tests, among other conditions.

Work-related performance evaluations at a local university for the period July 1996 to June 1997 revealed the Veteran's performance to be marginal to good in most areas.  The Veteran was able to appropriately manage his time and plan admissions events (albeit with slight problems), but he violated a number of office policies with respect to the use of vacation and compensation time, and he filed incorrect travel reimbursement forms.  Nevertheless, the Veteran routinely volunteered when needed (even with little notice), and he did a good job meeting with individual students and their families.  

R.K., Esq., submitted a statement in support of the Veteran's claim dated June 1997.  R.K. represented the Veteran in litigation upon termination from his employment as a teacher at a parochial school.  R.K. described "significant evidence" which linked the Veteran's job-related difficulties (i.e., insubordination, failure to work cooperatively with others, etc.) to his period of active service and the events experienced therein.  Following discharge from service, the Veteran was noted to lack focus and drive.  He was also confused about his career direction after two or three jobs "didn't work out for him," according to R.K.

The Veteran submitted a statement in support of his claim for TDIU benefits in October 1997.  According to the Veteran, memory loss and fatigue prevented him from securing and/or following any substantially gainful occupation.  Although the Veteran identified August 1991 as the date he became too disabled to work, the Veteran was nevertheless employed on a full-time basis at the time of this submission as an admissions counselor at a local university.  Prior to this period of employment, a history provided by the Veteran revealed that he essentially worked on a full-time basis in retail, administrative, or teaching positions since August 1991.   

The Veteran testified before a decision review officer in August 1998.  Also in attendance were the Veteran's treating VA neurologist and R.K., Esq.  The Veteran indicated that he took prescribed medications to treat his PTSD, while the VA neurologist and R.K. provided testimony regarding a possible link between the Veteran's psychiatric symptoms and his period of active service.  The neurologist and R.K. likewise described the Veteran as being honest, credible, straightforward, articulate, and an overachiever.  The Veteran was currently employed full-time in an admissions department at a local university for the past two and one-half years.  According to the Veteran, he missed approximately ten days of work in the past year due to a combination of physical and mental problems.  He also planned to quit this job shortly after the hearing due to supervisory conflicts.  He found another position at a different university and would be employed there in the near future.   The Veteran also testified that he had difficulty focusing in stressful situations.

In a VA social work note dated August 1998, the Veteran had impaired sleep (only three to four hours nightly), constant nightmares, poor concentration, irritability, self-isolation, mood swings, and depression.  The Veteran was unsuccessful at maintaining employment as well as maintaining personal and professional relationships due to these symptoms.  Also included in the claims file is a resignation letter from the Veteran to his employer (a local university) dated August 1998.  Specifically, the Veteran notified the university that his resignation stemmed from perceived racial conflicts, inadequate training and leadership, and hostility towards him given his status as a veteran.  

The Veteran received additional inpatient treatment at WRAMC in January 1999.  In a psychiatric evaluation administered at that time, the Veteran related post-service employment difficulties stemming from racial discrimination, inadequate training, or his status as a whistleblower.  The Veteran was currently employed teaching in a high school.  According to the Veteran, since returning from the Persian Gulf War, he had increased difficulty tolerating societal injustices.  He also reported subjective complaints of bad dreams and nightmares, occasional suicidal ideation and anxiety, and relationship difficulties (i.e., breaking up with a girlfriend).  

A mental status examination found the Veteran to be bright, articulate, and neatly groomed.  The Veteran was oriented to time, place, and person.  He spoke in a clear and coherent manner and the examiner noted that the examination was essentially within normal limits.  In this regard, the Veteran's mood and affect were unremarkable, while his cognitive functions were intact and appeared to be well above average.  No evidence of abnormal thought processes or content was found.  The Veteran's GAF score was 65.  The diagnosis was moderate PTSD and possible adult-type attention deficit hyperactivity disorder.  
 
The Veteran was afforded another VA PTSD examination in August 1999.  It was noted that the Veteran had several jobs since returning from the Persian Gulf War.  According to the Veteran, it was difficult for him to keep jobs because of (1) supervisory problems (often involving a racial element), (2) his participation in the Army Reserves, and/or (3) his participation in VA treatment programs.  The Veteran acknowledged receiving regular mental health care through VA and he stated that he was prescribed medications to manage his psychiatric symptoms and attention deficit disorder.  The Veteran was single and had no close friends.  He described himself as a "loner," and reported subjective complaints of depression, irritability, poor sleep and concentration, nightmares, and occasional suicidal thoughts.  
A mental status examination found the Veteran to be cooperative, articulate, clear, and understandable.  No evidence of psychotic thought, mood, or perceptual disorder was found.  The Veteran was moderately depressed and anxious, but he denied homicidal or suicidal thoughts at that time.  The Veteran's sensorium and memory were intact and his intelligence was average.  His insight and judgment were fairly good.  The Veteran's GAF score was 45 to 48.  The diagnosis was adjustment disorder with mixed emotional features (depression and anxiety).  The examiner described the severity of the Veteran's symptoms as being in the serious range in that he had few friends and was unable to keep a job.  The Veteran's environmental and psychosocial (Axis IV) stressors were moderate to severe in that he had difficulty keeping a job.  He also had very little in the way of a primary support system and was depressed much of the time about how his life turned out. 

The Veteran underwent additional neuropsychiatric testing at a VA medical facility in August 1999.  The results of these tests found the Veteran to be alert and oriented with average intelligence.  The results also demonstrated improved performance in terms of intelligence, flexible thinking, and problem-solving when compared to a prior evaluation.  While the Veteran had problems with visual-spatial planning, organization, and construction, the Veteran showed good language skills and was an effective communicator.  He also demonstrated good practical thinking, reasoning, and problem-solving skills when his stress level was in check.  According to the examiner, however, the Veteran's resulting levels of anxiety, depression, anger, and distress became "incapacitating."  The Veteran was unable to relax and minor life events were "crippling" for him.  The Veteran was able to use his strengths to compensate for these weaknesses, and he obtained some relief from his symptoms with psychotherapy and pharmacotherapy.

The Veteran's VA treating neurologist submitted a statement in October 1999 in which it was noted that the Veteran's abnormal neuropsychiatric test results likely represented a long-standing, non-progressive problem present prior to military service.  It was also noted that the Veteran most likely had attention deficit disorder.

The Veteran sought additional VA mental health treatment in February 2000.  He reported feeling overwhelmed about a mediation session involving his employer.  The Veteran also indicated that he had a new romantic interest, but experienced difficulties with this woman's teen-aged son.  The diagnosis was mildly to moderately depressed mood and dysthymic disorder.  In a follow-up treatment note dated March 2000, the Veteran identified the breakup of his relationship with his girlfriend, as well as the recent termination of his employment, as the reasons for his distress.  The Veteran had a labile affect and depressed mood.  The diagnosis was dysthymic disorder and narcissistic personality disorder.

The Veteran testified before the Board in April 2000.  This testimony, however, consisted of the Veteran's efforts to link his diagnosed psychiatric disorder to his period of active service.  That same month, the Veteran was accepted into a VA vocational rehabilitation program and within four months, the Veteran alienated most of the staff with various complaints.  Correspondence included in the vocational rehabilitation file also revealed that the Veteran was short-tempered and rude with the VA staff.  This behavior, in turn, appeared to frustrate VA staff, cause VA staff not to want to work with him, and result in tense working relationships with VA staff.

In June 2000, VA administered a vocational assessment.  The Veteran was currently unemployed and last worked in March 2000 as an assistant development director at a local high school.  He quit this job because he was overwhelmed and believed that he would be fired.  By way of occupational history, it was noted that the Veteran worked at a retailer from 1989 to 1990 until he was deployed for the Persian Gulf War.  The Veteran quit this job after he returned when a promised transfer to another city did not occur.  The Veteran subsequently worked at another retailer from August to October 1991 but was fired due to an inability to complete the training program.  

The Veteran was next employed in a local public school system from 1991 to January 1992 and again from February 1993 to February 1996.  From Fall 1991 to January 1992, for instance, the Veteran worked as a substitute teacher.  From January 1992 to February 1993, the Veteran worked at a parochial elementary school but was fired (by his own account) for reporting abuse.  The official reason for the Veteran's termination was his inability to fulfill contractual obligations.  From 1993 to 1996, the Veteran worked full-time as a family services advocate.  He quit this job because he felt overwhelmed.  

In 1996, the Veteran took a position at a local university as a minority recruiter.  He represented the university in a variety of settings before diverse audiences and provided guidance about college application processes to prospective students and their families.  In August 1998, the Veteran took a position at a local high school as a teacher and worked there until the end of the school year in 1999.  In 1999, he took a fundraising position but quit in March 2000 because he thought he would be fired (citing stress, fatigue, and an inability to focus).  In short, the report reflected that the Veteran was employed from 1991 to 2000 in various capacities.

The Veteran reported being socially isolated, but occasionally went on a date with the same person.  The Veteran lived alone and was distressed and somewhat desperate about his future.  He reported an inability to overlook perceived wrongs done by past employers and expressed the opinion that this was the cause of his dismissal from jobs.  According to the examiner, the Veteran lacked insight on how his own behavior affected his employment and how a change in his behavior might strengthen an employer's perception of him.  Based on his past history, there was concern about the Veteran's ability to maintain employment.  Testing performed at that time revealed evidence of significant psychological problems which required counseling and medication.  

An on-the-job training report included in the Veteran's vocational rehabilitation file dated July to August 2000 revealed that the Veteran was initially productive and focused, but that problems ensued shortly thereafter.  The Veteran expressed concerns about how his case was handled and worried about lost job opportunities (due to perceived inaction from the VA staff).  It was noted, however, that the Veteran routinely sought positions for which he was not qualified.  Around that time, the Veteran was also reprimanded for failing to attend his vocational training on a full-time basis (i.e., 24 hours weekly).  Instead, the Veteran attended less than half-time and worked odd jobs.  In July 2000, the Veteran obtained a part-time position at a local university as a consultant.  

In an August 2000 VA psychiatric treatment team note, there was general agreement that the Veteran had a very serious disturbance in interpersonal relations, particularly with female clinical staff members.  The cause of the disturbance was unknown, but use of mood stabilizing medication was recommended.  It was also noted that the Veteran had achieved maximum benefit from individual psychotherapy and that his psychotherapy should be terminated.  Further, the VA Chief of Staff was directed to limit his involvement with the Veteran to the role of neurologist.  The Veteran was found to be an unsuitable candidate for vocational rehabilitation.  He was described as totally disabled, and without "dramatic" changes in his clinical condition, the Veteran would likely remain totally disabled for the foreseeable future, according to the treatment team.  Without treatment, the treatment team stated that the Veteran might represent a "serious danger" to himself or others and might not be able to participate in an un-coerced treatment plan. 

In an October 2000 VA vocational rehabilitation report, it was noted that the Veteran took a position at a local university as an admissions counselor.  Also included in the claims file is an October 2000 VA outpatient psychiatric treatment summary.  The author of the summary, the Veteran's treating VA psychiatrist, noted that the Veteran received outpatient VA psychiatric care on an "as needed" basis since 1995 and that he participated in an outpatient psychotherapy treatment program with a community-based psychologist.  The Veteran's GAF score was 50.  The diagnosis was posttraumatic stress syndrome, dysthymia, recurrent major depressive disorder (currently in remission), and adult attention deficit disorder (without hyperactivity).  The Veteran's Axis IV psychosocial stressors were described as being moderate to severe, and included chronic mental stress due to a long history of overachievement, job-related stress, and posttraumatic stress syndrome.  The psychiatrist expressed the opinion that the Veteran pursued VA disability compensation not because he sought to be labeled as "disabled," but because he wanted to be adequately repaid for his exceptional service to his country in spite of his limitations.

In a follow-up VA psychiatric treatment note dated January 2001, the Veteran reported working as an advisor at a local university.  He liked the job, but continued to have difficulty with attention and concentration problems.  The Veteran obtained some relief from his symptoms with Ritalin.  The diagnosis was dysthymia and adult attention deficit disorder without hyperactivity.  

The Veteran was afforded another VA PTSD examination in May 2001.  He was employed as an academic advisor at a local university for the past eight months.  The Veteran reported subjective complaints of decreased sleep, difficulty with focusing, lack of energy, and lack of organizational skills.  The Veteran described himself as a socially isolated, angry, bitter, loner with no friends.  The Veteran also indicated that he quit or lost jobs in the past due to racial discrimination, inadequate training and support, or personal health problems.  The Veteran reported good relationships with his parents and siblings (even though the siblings led "different lives") and he talked to other Gulf War veterans approximately once per week.  

A mental status examination found the Veteran to be casually and appropriately dressed.  He was oriented to person, place, and time.  He had fair eye contact and his behavior was cooperative, but guarded.  The Veteran had normal speech and his thought processes were goal-directed.  His affect was blunted, but he denied suicidal or homicidal ideation and ritualistic behavior.  He considered suicidal ideation approximately one year prior to this examination, but otherwise endorsed depressed mood, irritability, low energy, poor concentration, exaggerated startle response, loss of enjoyment, weight loss, and impaired sleep.  No evidence of psychosis was found.  The Veteran's GAF score was 70.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood.  

In August 2001, the Veteran submitted a series of statements in support of the current claims.  These statements were authored by friends, co-workers, former supervisors, and/or current bosses.  For instance, M.K. stated that she taught the Veteran in high school and remained in contact with him over the intervening years.  M.K. described the Veteran as being motivated, dedicated, and goal-oriented.  M.K. subsequently hired the Veteran as a substitute teacher and stated that he was highly adaptable and responsible.  He worked with troubled students, served as moderator for school events and community-wide programs, and was a role model to minority students.  In addition, M.K. indicated that the Veteran continued to serve with distinction in the in Army Reserves.  

R.B., a former supervisor, described the Veteran as being goal-oriented, professional, and attentive to helping others.  The Veteran was also described as an "asset" and R.B. stated that the Veteran continually tried to better himself and be of assistance to others.  Similarly, E.L noted the Veteran's attention to detail and desire to help students.  As such, E.L. reported that the Veteran mastered admissions, advising, registration, and financial aid systems with great determination and diligence.  E.L. further described the Veteran as a conscientious and meticulous advisor with a deep commitment to serving students.  

L.H., a supervisor, indicated that the Veteran worked to help minority and non-traditional students with a fervor and dedication rarely seen.  He was noted to work on the weekends and traveled to other cities to meet with troubled students to listen to their concerns and remove barriers to their continued (distance) education.  L.H. further noted that the Veteran worked tirelessly to make the admissions processes seamless, initiated contacts with a local television station, and made arrangements to appear on a program to support a distance education program at a local university where he worked.  Meanwhile, F.O. praised the Veteran's work ethic as well as his abilities to multi-task and use various media to interact with and contact students.  F.O. also found the Veteran to be serious, but sincere, caring, articulate, and patient with strong interpersonal skills (including critical thinking, listening, and communication skills).  

J.B., a supervisor, praised the Veteran for being a serious, passionate, problem-solver for students.  J.B. indicated that the Veteran was committed to doing his job accurately and with a high level of reliability.  The Veteran's appearance and demeanor was consistently professional and he was found to be intelligent.  In this regard, the Veteran assessed transfer credits, advised students on curricular, registration and financial aid issues, and developed and maintained effective communication with students enrolled in a distance education program, among other duties.   

The Veteran submitted a statement in support of his TDIU claim dated September 2001 in which he appeared to indicate that he held three jobs (in teaching and/or education administration) during the period August 1998 to March 2000.  The Veteran also indicated that he unsuccessfully applied for jobs at two banks and at a retailer in March 2000.  

Electronic mail correspondence with a VA vocational rehabilitation counselor dated February 2002 indicated that the Veteran was employed on a full-time basis.  The Veteran sought additional VA psychiatric care in March 2002.  The Veteran was described as being "quite upbeat" with only minimal depression for the past few months.  He reported fair appetite and good sleep.  He was teaching the fifth grade, but continued to work with a VA vocational rehabilitation counselor to prepare an audition tape for a broadcasting career.  The Veteran denied suicidal thoughts.  The diagnosis was dysthymia and adult attention deficit disorder.  

In an April 2002 VA vocational rehabilitation counseling narrative, it was noted that the Veteran worked as a long-term substitute teacher at a local elementary school.  However, the Veteran was noted to have a history of obtaining and leaving jobs that overwhelm him (often during a probationary period or just prior to a performance review).  A letter from that school's principal described the Veteran as an administrator's "dream" because he "takes care of business within his classroom" and performed requested and other duties diligently.  
The Veteran also testified before the Board in May 2002.  Specifically, the Veteran noted that he was terminated from his last two positions because of his race.  The Veteran requested vocational rehabilitation and training to obtain his teaching certificate or pursue another career (possibly broadcasting).  

In a follow-up VA psychiatric treatment note, the examiner indicated that the Veteran was not seen in the clinic since March.  On examination, the Veteran looked well and reported the same.  He recently completed courses in broadcasting and had an internship at a local television station.  The Veteran was about to be employed by a small television station in Indiana as a reporter and he continued to do part-time substitute teaching.  The part-time work was going well, but the Veteran preferred his new occupation (i.e., broadcasting).  

J.T., Ed.D. indicated in an August 2002 letter that the Veteran was involved in individual counseling since July 2000.  Since March 2002, the Veteran attended sessions twice weekly and a considerable amount of time was spent in search of a career niche for the Veteran.  While the Veteran had an "excellent" voice and "brilliant" mind, he lacked formal training.  J.T. requested assistance from VA in subsidizing the Veteran's further education in the broadcasting field.  

Included in the claims file is a September 2002 response statement from a vocational rehabilitation services manager to J.T., Ed.D.  The manager indicated that the Veteran was involved with the rehabilitation program since May 2000.  The Veteran was upset when his initial request to obtain a Master of Arts degree in human resources was turned down given the Veteran's tendency to take on jobs which continually required him to respond beyond his abilities.  This caused the Veteran to leave jobs, often immediately prior to an upcoming performance review (even if he had not received any negative feedback from his employer).  See e.g., voluntary resignation letters dated October 1999 and August 2001.  The Veteran also expressed intermittent interest in a broadcasting career, but had reservations about moving to another city (i.e.,. smaller market) to get started on this career.  A meeting was suggested among various stakeholders to determine how to assist the Veteran in reaching his goals.

Additional reference letters dated January 2003 noted that the Veteran was a long-term substitute teacher.  His performance and service to special education students was described in positive terms.  In March 2003, the Veteran's treating VA psychiatrist indicated that the Veteran's adult attention deficit/hyperactivity disorder, as well as his Gulf War Syndrome, resulted in considerable problems, including poor concentration and attention, and occasional short-term memory deficits.  The psychiatrist requested that the Veteran be given reasonable accommodation for his upcoming participation on the Graduate Record Examination (GRE).  

Given the complexity of the claim, the VA obtained a Veterans Health Administration opinion in February 2004.  The purpose of this opinion, however, was to determine the nature and etiology of his current psychiatric disorder and its relationship to service, if any.  That same month, evidence contained in the Veteran's vocational rehabilitation file showed that he was scheduled to participate in a training program in Washington, D.C. the following month for aspiring broadcasters.  The Veteran participated in at least one training session and enjoyed it, but expressed apprehension that his skills did not match those of his classmates.  He later abandoned broadcasting after a short, but unsuccessful search for a position in that field.  See May 2004 vocational rehabilitation report and synopsis.  Of note, however, a copy of the Veteran's resume included in the vocational rehabilitation file showed that the Veteran was employed from at least 1998 to 2004.  

The Veteran also worked as a substitute teacher for an elementary school during the 2003-2004 school year.  During that time, the principal described the Veteran as conscientious, punctual, and having gone above and beyond the required responsibilities.  See March 2004 letter.  It was further noted that the Veteran worked with third grade students as well as special education students and that he treated students with respect and dignity.  The Veteran was recommended for future substitute teaching positions.

In October 2004, the Veteran underwent another VA psychiatric examination.  He reported subjective complaints of fatigue, depression, impaired sleep, concentration and relationship problems, and stress.  The Veteran also indicated that he had difficulty getting and keeping jobs, in part because "I am a black male and have had several bad breaks."  The Veteran also attributed past professional difficulties to racism, staffing or training problems, or a desire to travel less frequently.  The Veteran was currently employed as a substitute teacher in a local public school system, but he stated that he would like to work in broadcasting.  He acknowledged that he did not socialize much and rarely smiled.  

A mental status examination found the Veteran to be alert and oriented (times three).  He was casually dressed and well-groomed.  The Veteran was articulate with normal speech.  He demonstrated good eye contact and had normal psychomotor movements.  The Veteran became more agreeable as the examination progressed and the examiner found no evidence of hallucinations, panic symptoms, or delusional or paranoid thinking.  The Veteran's mood was depressed with congruent affect.  Although the Veteran reported feeling somewhat hopeless and suicidal in the past, he denied any current suicidal ideation.  He also denied any past suicide attempts or homicidal ideation.  The Veteran's thought processes were goal-oriented, logical, and coherent.  The diagnosis was recurrent major depression, adjustment disorder with mixed anxiety and depression, and attention deficit disorder.  The Veteran had the following GAF scores: major depression (60), adjustment disorder (68), and attention deficit disorder (75).   

The Veteran received additional VA psychiatric care in December 2004.  According to the examiner, the Veteran looked well and his mental status was essentially unchanged from past appointments over several years.  In this regard, the examiner described the Veteran as earnest, mildly worried, somewhat obsessive, and mildly disorganized.  It was noted that the Veteran continued to teach in the public school system and planned on taking the GRE with the hope of teaching at the collegiate level.  The Veteran continued to have anxiety related to his daily performance at school and in social situations.  The diagnosis was dysthymia.

In April 2005, the Veteran's VA psychiatrist described him as being quite calm and pleasant.  The Veteran reported doing better than usual with work going fairly well.  The Veteran reported anxiety about taking the GRE, but he was compliant with prescribed medications.  The diagnosis was dysthymia, and attention, organizational, and visual-spatial deficits.  

The Veteran was afforded another VA inpatient psychiatric evaluation in June 2005.  The Veteran reported adjustment difficulties since returning from the Persian Gulf War.  He was discharged from the Army Reserves in 2002.  He reported subjective complaints of hypervigilance, irritability and sadness, mood lability, concentration and memory problems, panic-like attacks in certain settings, feelings of de-realization and déjà vu when stressed, anxiety, elevated startle response, anhedonia, anxiety, and social isolation and intimacy problems.  The Veteran denied psychosis or mania, but indicated that his existing symptoms were daily and intrusive.  These symptoms, in the Veteran's opinion, had adverse effects on his health and the quality of his social relationships.  It was also noted that the Veteran began seeking private psychiatric treatment after he was fired from a teaching job (for being a whistleblower, per the Veteran's report).  The Veteran worked briefly in retail following this incident but for the past several years was employed in the public school system.  While the Veteran worked on a full-time basis, he acknowledged that doing so was a struggle.  

A mental status examination found the Veteran to be adequately groomed with moderate psychomotor retardation.  He was awake, alert, and oriented to all spheres.  His speech was fluent, but his mood was sad with congruent affect.  The Veteran's thought processes were goal-directed and his thought content was devoid of delusions, hallucinations, suicidal or homicidal intent or plan.  His concentration, attention, memory, general fund of knowledge, and calculations were intact, but the Veteran had difficulty with abstractions.  His insight and judgment were fair and his GAF score was 48.  The diagnosis was PTSD.  The examiner also noted that the Veteran displayed symptoms of concurrent recurrent major depression and generalized anxiety disorder.  These symptoms, in the examiner's opinion, were more likely than not part and parcel to the diagnosed PTSD.  

In a follow-up note dated that same month, the examiner recommended changing the Veteran's medication regimen and expressed the opinion that some of the Veteran's cognitive difficulties may be due to persistent and prolonged anxiety (which can affect short-term memory and concentration).  The examiner recommended the Veteran's participation in a PTSD support group or mental health counseling.

Also associated with the claims file is a statement from the Veteran's employer dated June 2005.  Specifically, the employer noted that the Veteran worked as a long-term substitute teacher and was paid only for the days on which he worked.  The employer indicated that the Veteran's position was a temporary assignment and could be terminated on any given day.

The Veteran submitted a statement in July 2005 in which he expressed the opinion that his PTSD had increased in severity.  In this regard, the Veteran reported that he had severe anxiety attacks which made it difficult for him to function.  In a follow-up VA mental health treatment note dated that same month, the Veteran stated that he was doing "ok" with decent sleep and good appetite.  He denied significant depression, but continued to have anxiety attacks when in complicated situations (i.e., bad traffic, some social situations, etc.).  There was also some indication that the Veteran was not following his medication regimen as directed.   

In an October 2005 statement, the Veteran requested a 50 percent disability rating.  With respect to his employability, the Veteran indicated that he was fired or asked to leave all of his jobs.  According to the Veteran, he was not currently employed and did not have his teaching certification.  The Veteran described himself as a temporary employee for a local public school system.  

The Veteran testified before a decision review officer in November 2005.  Specifically, the Veteran testified that he was currently employed as a special education teacher in a public school system.  However, the Veteran acknowledged that this position was stressful, not only because of dealing with the needs of special education students and their parents, but also because he was not a trained teacher.  He also had difficulty completing required work assignments, such as creating individualized education plans for students and posting grades, in a timely manner.  The Veteran pursued this line of employment because he recognized a need for males (and particularly minorities) to be involved in teaching.  He missed approximately five days of work in the past year due to his psychiatric symptoms.  The Veteran also reported subjective complaints of flashbacks (two to three times daily), hypervigilance, impaired sleep, and panic attacks.  

R.K., Esq. also testified at the hearing and noted that the Veteran had an inability to let go of stressful situations.  Further, the Veteran's responses to these daily stressful situations were disproportionate to the stressors, and at times, these disproportionate responses resulted in employment problems.  In turn, R.K. indicated that he helped the Veteran on more than one occasion negotiate an employment settlement and/or draft resignation letters.  

In the Veteran's opinion, he was entitled to continued TDIU benefits because his long-term substitute teaching positions were subject to termination at any time.  Moreover, the Veteran indicated that on at least one occasion, he was replaced in favor of a certified teacher.  The Veteran also stated that the reference letters included in the claims file were not an accurate representation of his abilities, in part because some of them were "forced" as part of a legal settlement.  The Veteran indicated that he rarely began working at the beginning of the school year and that he was routinely "gone within a matter of months" due to budget constraints or other personal issues.  The Veteran also discussed having intermittent problems with some teachers, but stated that he generally got along with administrators.  According to the Veteran, he was paid every two weeks, but had no income during the summer months and no income unless he worked.  

Also associated with the claims file is a contentious December 2005 electronic mail exchange between the Veteran and a co-worker concerning the needs of a special education student.  In the email exchange, the recipient indicated that she would not stand for being threatened with administrative action by the Veteran.

The Veteran's supervisor, M.R., submitted a statement in August 2007 in support of the Veteran's job application for a intervention specialist position.  M.R. stated that the Veteran had "wonderful" communication skills and the ability to make people feel comfortable in his presence.  He was described as being flexible and working well in a team setting.  Further, the Veteran was noted to be honest, forthright, professional, organized, and task-oriented.  M.R. also noted that the Veteran was "in demand" as a teacher and that he served on the Board of Directors of a scholarship foundation.  Finally, M.R. expressed regret that the district had a shortage of employment opportunities due to budget constraints as the Veteran would be an "asset" to any employer.  

In September 2007, the Veteran indicated that he was unemployed.  The Veteran also submitted a photocopied newspaper article in September 2008.  The article described the Veteran as a special education teacher who tutored juvenile offenders jailed for adult crimes.  

The Veteran was afforded another VA PTSD examination in December 2008.  The Veteran was currently employed as a special education teacher in a local public school district on a full-time basis for the past three years.  He experienced problems with co-workers and had difficulty with concentration and completing tasks in a timely manner.  The Veteran attributed his difficulties with co-workers to a matter of having different professional opinions and stated that, consequently, he said little and isolated himself.  Prior to working with the public school system, he served as an academic advisor at a local university, but left this position after approximately one year due to perceived racial discrimination.  The Veteran related similar problems at past jobs and frequently felt that he was wronged or discriminated against.  He was enrolled in graduate level classes (two per semester) in the special education field.  According to the Veteran, he was single, but involved in a significant relationship since 2001.  He lived alone and had few leisure pursuits, but was able to pay bills and maintain his household.  The Veteran visited his parents weekly and was actively involved in a singles group through his church.  He reported having a "horrible" short-term memory and a "compulsive disorder" in which he washed his hands three to five times daily and checked locks three times.

A mental status examination found the Veteran to be casually, cleanly, and appropriately dressed.  He was alert and cooperative, and showed good eye contact.  He was oriented (times three) and his speech was normal.  The examiner described the Veteran's communication as good, but his mood was mildly depressed and his affect was constricted.  The Veteran's thought process was tangential and circumstantial at times, but his thought content was unremarkable and without evidence of delusions, frankly paranoid belief systems, or hallucinations.  The Veteran denied suicidal or homicidal ideation, plan, or intent, and there was no inappropriate behavior displayed on examination.  The Veteran also reported subjective complaints of irritable mood in the past month, as well as depression (three to four times weekly), twice weekly panic attacks with nervousness and loss of focus, low interest or energy, impaired attention, memory , and concentration, unhealthy eating habits and a resulting weight gain of approximately 12 to 13 pounds, impaired sleep, social isolation, hypervigilance, exaggerated startle response, nightmares, and a tendency to yell "a lot."  He also reported missing five to six days of work in the past year due to his psychiatric symptoms.  The Veteran's GAF score was 60 and the diagnosis was major depressive disorder, adjustment disorder with mixed anxiety and depressed mood, and attention deficit hyperactivity disorder.  

According to the examiner, there were no changes since the Veteran's last examination.  The examiner further noted that the Veteran's symptoms produced mild to moderate problems in terms of occupational and school functioning, work relationships and communication effectiveness, and efficiency and productivity.  However, the Veteran's personality and character issues were noted to have an equal or more significant role in his impairment (i.e., routinely perceiving unjust treatment or an inability to cope with these situations).  The examiner also noted that it was not possible to separate those symptoms related to his attention deficit hyperactivity disorder from other psychiatric diagnoses.  

In February 2009, R.K., Esq. submitted another statement in support of the Veteran's claim.  R.K. knew the Veteran for over 14 years and indicated that the Veteran was an overachiever (though this did not come easily).  The Veteran was successful and what he accomplished required focus, organization, and dedication.  The Veteran had academic and professional success, but he was unable to maintain the kind of dedication and focus required for him to be successful upon return from the Persian Gulf War.  Instead, the Veteran had "flashes" of his prior focus, dedication, and success, but he was unable to sustain this for any significant period of time.  Eventually, the Veteran became distracted, overly emotional, fearful, sullen, withdrawn, and even paranoid.  R.K. praised the Veteran's "sheer effort and grit" despite these difficulties and noted that the Veteran continued to forge ahead.  
The Veteran sought additional VA psychiatric care in December 2009.  He was doing quite well at that time and reported little ongoing depression or PTSD symptoms.  The Veteran was teaching disabled children and seemed happy with this vocation.  The Veteran also reported normal sleep and appetite, and he denied suicidal thoughts.  He had not taken any anti-depressants for many years.  The diagnosis was PTSD, dysthymia, and a learning disability.  

Also included in the claims file are private treatment records from J.T., Ed.D. covering the period February 2010 to July 2011.  A review of this evidence shows that the Veteran was studying for a principal's license, involved in studying for two master's degree programs (and contemplating a doctorate degree), had significant conflict with a former girlfriend (who continually pursued him over his objections and disinterest), as well as occasional problems at work (after his supervisor found out he was looking for another job), terminated a subsequent relationship with a different female, had sexual identity issues, and feelings of loneliness over not having a marriage and a dream job.  

R.K., Esq. submitted another statement in support of the Veteran's claim dated April 2010.  Specifically, R.K. noted that many of the Veteran's employment endeavors began well, but that this was short-lived.  Eventually, R.K. noted a repeated pattern of struggle which resulted from the Veteran's inability to stay focused.  He became overly emotional about routine issues, and fearful (or even paranoid), withdrawn, and sullen.  The Veteran's employment was frequently terminated (with legal assistance from R.K.) under a cloud of conflict and tension after the Veteran became a distraction to his supervisors and co-workers.  

The Veteran sought VA care from his primary physician in May 2010 to address problems with his blood sugar.  The Veteran was under a considerable amount of stress while teaching and pursuing a graduate degree.  The Veteran also worked out with a trainer.  The Veteran denied seeing a counselor for anxiety at that time and declined interest in pursuing treatment in this regard.  The diagnosis was anxiety, among other conditions.

That same month, the Veteran was in the process of finishing a master's degree and expressed a desire to become a principal.  He expressed worry and concern over a recent diabetes diagnosis and was depressed at having to manage his diabetes with medication.  The Veteran also reported mildly disturbed sleep and appetite, but denied suicidal or homicidal ideation.  A mental status examination described the Veteran's mood as mildly dysthymic and depressed with congruent affect.  The Veteran was tearful as he talked about having to take diabetes medication.  His thought processes were logical, sequential, and relevant, and he was oriented to all spheres.  No evidence of suicidal or homicidal ideation was found.  The diagnosis was adjustment disorder with depressed mood.  

The Veteran underwent a VA mental health assessment in February 2011.  The Veteran was unmarried and lived alone.  He reported financial stress related to compulsive spending and credit card debt.  He worked as a special education teacher and reported subjective complaints of depression, and occasional, fleeting suicidal ideation without prior suicidal history, intent, plan, or means.  The Veteran took no psychiatric medication at present, but indicated that he was prescribed Ritalin in the past.  His thought processes were logical and his thought content was appropriate.  The Veteran's mood was depressed and anxious with congruent affect.  The Veteran's speech was normal, but he denied participation in leisure activities.  The assessment was PTSD and anxiety disorder, by history.  In an addendum dated that same month, the Veteran indicated that his work schedule precluded further participation in an intake evaluation for inclusion in a VA PTSD program.

The Veteran eventually participated in the VA intake evaluation in February 2011.  At that time, the Veteran reported subjective complaints of anger, resentment, worry, guilt, despair, fear, anxiety, hopelessness, sadness, and other rage.  It was also noted that the Veteran worked full-time and that he had a master's degree in education.  A mental status examination found the Veteran to be neat, kempt, and with good hygiene.  His mood was depressed, anxious, and agitated, while his affect was congruent, appropriate, and frustrated.  The Veteran denied current suicidal or homicidal ideation, intent, or plan.  No evidence of a thought disorder was found and the Veteran's speech was within normal limits.  The Veteran's thought content was manifested by excessive worry and intrusive thoughts.  The Veteran's GAF score was 50 and the diagnosis was PTSD, recurrent major depressive disorder without psychotic features, and sexual disorder (not otherwise specified).

J.T., Ed.D. submitted a statement in support of the Veteran's claim dated August 2011.  This provider counseled the Veteran intermittently since July 2000 and much of the time was spent working through the Veteran's anger outbursts, inappropriate assertions with authority figures, remorse for past employment-related conduct, insight into the need for appropriate on-the-job interaction, anger management, and social skills development.  J.T. indicated that the Veteran made modest progress over the years in resolving his personality issues and had positive interactions while employed at an elementary school during 2002-2003.  The Veteran also enjoyed modest success as a teacher, but struggled with interpersonal relationships over the years.  His short-term relationships ended badly and he had an on/off relationship with a woman for ten years.  In the past year, the Veteran developed sexual identity issues in a desperate attempt to find closeness.  The Veteran obtained two master's degrees, considered (but abandoned) a broadcasting career, and believed that a school administration position might best suit his needs and desires.  However, J.T. indicated that the Veteran had "far to go" in the development of his social skills, leadership skills, and emotional controls.  

The Veteran sought additional VA psychiatric care in June 2012.  At that time, the Veteran notified the examiner that he would be leaving the area as he applied for several out-of-state jobs.  He was also pursuing out-of-state doctoral graduate work.  The Veteran further stated that he worked on a full-time basis and inquired as to the possibility of meeting in the evenings after work. 

The Veteran was afforded a VA PTSD examination in June 2012.  The Veteran lived alone, spent time with his parents and two brothers approximately twice per month, and was in an on/off relationship with a woman for the past ten years.  The Veteran described himself as a loner, denied involvement in any social activities, and indicated that his work precluded him from spending more time with his family.  In this regard, the Veteran worked as a teacher in the public school system for the past eight years.  He reported having strained relationships with co-workers and had difficulty with interpersonal conflict, concentration, and staying on task.  The Veteran acknowledged receiving counseling on one occasion at work following co-worker conflict and on another occasion related to submitting work in an untimely manner.  He stated that he took off work approximately once per week for a "mental health day."  The Veteran held approximately five to six jobs since discharge from service and denied any periods of significant unemployment (i.e., more than one year).  However, the Veteran noted that he was fired from four of these positions due to conflicts with co-workers or supervisors.  The Veteran was enrolled in school part-time and was working towards getting his reading license.  The Veteran admitted that he was charged with falsifying records related to unemployment in 2009 and had to do community service.  

Subjectively, the Veteran reported feeling "down" on a daily basis.  He also reported low energy and interest level, impaired sleep (four to five hours nightly), feelings of worthlessness or excessive guilt, poor appetite and weight loss of 30 pounds in the past two months, significant memory problems, mild attention problems, panic attacks (once or twice weekly), recurrent distressing thoughts, physiological reactivity, avoidant behavior, sense of foreshortened future, irritability, exaggerated startle response, hypervigilance, depressed mood, anxiety, relationship difficulty, and occasional suicidal ideation without intent or plan.  The Veteran denied homicidal ideation, hallucinations, or problems with self-care and hygiene.  

According to the examiner, the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task.  However, the Veteran functioned satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also noted that the Veteran did not demonstrate a typical PTSD presentation.  The examiner attributed the Veteran's depressed mood and suicidal ideation to his major depressive disorder, while his anxiety, panic attacks, and chronic sleep impairment were related to his PTSD.  The Veteran's difficulty in establishing and maintaining effective work and social relationships was attributed to his Axis II personality disorder.  The Veteran' GAF score for PTSD was 75, while his overall GAF score was 60.  The diagnosis was PTSD, major depressive disorder, and attention deficit hyperactivity disorder.

The examiner also expressed the opinion that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  In this regard, the examiner found that there was no evidence in his work history that suggested his PTSD symptoms significantly impacted his occupational functioning.  Moreover, the examiner noted that the Veteran currently worked and went to school part-time (where, by his own account he maintained a 3.8 grade point average).  In the examiner's opinion, these findings were inconsistent with a claim for TDIU benefits.  

During the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of mental disorders was amended.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996) (effective Nov. 7, 1996).  On and after November 7, 1996, all diagnoses of mental disorders for VA purposes must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125), and the new criteria for evaluating service-connected psychiatric disorders were codified at 38 C.F.R. § 4.130. 

The VA General Counsel subsequently held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Regulations in Effect Prior to November 7, 1996

Prior to the November 7, 1996 revision, psychoneurotic disorders, to include generalized anxiety disorder, obsessive compulsive disorder, dysthymic disorder, adjustment disorder with depressed mood, major depression without melancholia, and PTSD, among others, were evaluated under 38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic Disorders, Diagnostic Codes 9400-9411 (1996). 

A 30 percent rating is assigned when there is a definite impairment in the ability to establish or maintain effective and wholesome relationships with people, or when psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  Id.

A 50 percent rating is assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistent that there is severe impairment in the ability to obtain or retain employment.  Id.

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; psychoneurotic symptoms existed which are totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment.  In a subsequently issued precedential opinion, VA's General Counsel concluded that the term "definite" as contained in 38 C.F.R. § 4.132 is to be construed as "distinct, unambiguous, and moderately large in degree."  It represented a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  The term "considerable" was likewise defined as meaning "rather large in extent or degree."  Id.  

Regulations in Effect After November 7, 1996

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2012).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  
  
A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

In evaluating the Veteran's service-connected psychiatric disorder under the old criteria in effect prior to November 7, 1996, and in resolving all doubt in the Veteran's favor, the evidence of record supports an initial evaluation of 50 percent, but no more, for the entire period of time covered by the appeal prior to February 25, 2011.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran is not, however, entitled to an initial evaluation in excess of 50 percent under any version of the rating criteria for any period of time covered by the appeal.

As noted above, a 50 percent evaluation under the old criteria is assigned where the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  In this context, "considerable" is defined as meaning "rather large in extent or degree."  VAOPGCPREC 9-93.  Likewise, a 50 percent evaluation under the new criteria is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected psychiatric disorder.  The Board is also aware that the Veteran has been diagnosed with various psychiatric disabilities and/or personality disorders over the years.  Attempts were made during the pendency of the claim to distinguish the service-connected psychiatric symptoms from the nonservice-connected psychiatric symptoms and/or personality disorder symptoms.  While some examiners were able to distinguish these symptoms at least in part, others were not able to do so and there remained no consensus on how, if at all, or which of these symptoms might be distinguished from one another.  Therefore, as the Veteran's service-connected psychiatric symptoms have not been sufficiently differentiated from his nonservice-connected psychiatric symptoms and/or personality disorder symptoms with specificity, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The medical evidence of record shows that prior to February 25, 2011, the Veteran's service-connected psychiatric disorder was manifested by significant readjustment problems; social isolation, loneliness, emotional unavailability, and sexual identity issues; nightmares; subtle resistance and dismissiveness with respect to psychiatric testing; appetite fluctuation and weight loss/gain; impaired memory, concentration, and sleep; chronic anger, frustration, and marked distress; depression, irritability, impulsivity, low energy, and mood swings (especially when stressed or asked to respond beyond his ability); depressed, guarded, sad, anxious, labile, mildly dysthymic, or agitated mood; angry, blunted, constricted, or frustrated affect; exaggerated startle response; insubordination; difficulty working cooperatively with others and maintaining employment; anhedonia; serious interpersonal disturbances with females; mild disorganization and an inability complete tasks in a timely manner; "somewhat" obsessive behavior and difficulty with abstractions; moderate psychomotor retardation; and occasional panic attacks, suicidal thoughts without intent, plans, or means, and circumstantial or tangential thought processes.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's psychiatric disorder.

The GAF scores assigned ranged from 45 to 80 during the relevant time period and reflect serious impairment in several areas, such as work, family relations, judgment, thinking, or mood, to mild symptoms with some difficulty in social or occupational functioning, but generally functioning pretty well.  The objective medical evidence of record suggests more serious symptoms, which more nearly approximate the criteria for a 50 percent evaluation prior to February 25, 2011.  

Specifically, the objective medical evidence of record more nearly approximates considerable impairment in establishing or maintaining effective or favorable relationships with people, considerable industrial impairment, and occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. §§. 4.130, 4.132, Diagnostic Code 9411.  

The Board acknowledges that there are several positive statements from friends, co-workers, former supervisors, and/or current bosses.  These statements, in the Board's opinion, are not inconsistent with the currently assigned initial 50 percent disability rating.  In this regard, the Board notes that the Veteran has repeatedly performed well at the beginning of new jobs, only to be unable to sustain that level of performance, especially when he was continually asked to respond beyond his abilities.  From there, the evidence of record reliably demonstrated that the Veteran became distracted, overwhelmed, overly emotional, fearful, and socially isolated to the point where he quit or was fired from several positions.  Statements and testimony from R.K., Esq. also indicated that the Veteran frequently required legal assistance to negotiate the terms of his departure.  Further, the Veteran asserted that some of these positive statements were not an accurate representation of his abilities, in part because they were "forced" as part of a legal settlement.  Various settlement agreements included in the claims file support this assertion for some, but not all, of the statements.  

The Board also finds highly probative the Veteran's own reports and descriptions of his psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 50 percent evaluation are met for the entire period of time covered by the appeal prior to February 25, 2011.

The Veteran is not, however, entitled to an initial evaluation in excess of 50 percent under any version of the rating criteria for any period of time covered by the appeal.  In evaluating the Veteran's service-connected psychiatric disorder under the old criteria, a 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistent that there is severe impairment in the ability to obtain or retain employment.  

While the Veteran's difficulty with establishing or maintaining effective or favorable relationships is not disputed and his difficulties in this regard have frequently resulted in further difficulties retaining employment, the evidence of record, on the whole, does not more nearly approximate the severe and persistent impairment contemplated for an initial 70 percent disability rating.  

Notably, the Veteran indicated on more than one occasion that he regularly visited his parents and got along with his siblings, despite their differences.  The Veteran also reported being in a long-term on/off relationship with a woman for ten years.  It is also evident from the record that the Veteran has maintained a relationship with S.K., Esq., particularly in light of this individual's sustained and lengthy involvement with the Veteran over the course of several years, not only in his appeal before VA, but also in other areas as well.  The Veteran further reported that he occasionally spoke with other Gulf War veterans, participated in a singles group at his church, or worked with a personal trainer.  Psychiatric testing results also showed intermittently high-range GAF scores demonstrating mild to moderate impairment.  In the area of employment, the Veteran regularly made an initially favorable impression on employers and co-workers both in terms of his work performance and collegiality.  While he was frequently unable to sustain this initial impression or level of performance, he has remained employed in one fashion or another since 1991 and obtained at least one master's degree.  Of particular note, the Veteran has worked for the bulk of his career to date as an educator.  He was frequently praised (and readily acknowledged on his own account) that he was able to connect with and relate to his students and their parents (many of whom had special needs).  The evidence of record also reflected that the Veteran had promise as broadcaster, but he abandoned this vocation for teaching.  Contrary to the Veteran's assertion that he was fired or asked to leave from "all" of his jobs, the evidence shows that the Veteran achieved at least modest professional success as evidenced by the various statements from friends, co-workers, former supervisors, and/or current bosses not brokered as part of a settlement and the fact that he voluntarily left at least two jobs since discharge from service.  See also, J.T.'s August 2011 statement (noting that the Veteran enjoyed modest professional success).  On the whole, this evidence, in the Board's opinion, does not more nearly approximate the criteria for an initial 70 percent evaluation under the old criteria for any period of time covered by the appeal.  

Similarly, the Veteran is not entitled to an initial 100 percent evaluation under the old criteria for any period of time covered by the appeal.  As noted above, a 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; psychoneurotic symptoms existed which are totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment.  Id.  

Although the Veteran reported and the evidence of record reflected periods of (sometimes prolonged) social isolation, the evidence of record does not reflect (nor can it be reasonably interpreted to show) that the Veteran lives in virtual isolation.  In contrast, as noted immediately above, the Veteran has demonstrated at least an intermittent ability to socially interact with other people aside from his most intimate contacts.  Similarly, the Board notes that the Veteran experienced occasional panic attacks, as well as impulsive or aggressive behavior, and that the severity of his symptoms was on two occasions described as "incapacitating" or totally disabling, but these symptoms alone, are insufficient to warrant an initial 100 percent disability evaluation.  Significantly, the Veteran's symptoms have been regularly described as mild to moderate, (and occasionally) severe.  The Veteran's GAF scores support such an assessment.  However, the Veteran does not allege nor does the record reflect that his symptoms result in total incapacitation, bordering on gross repudiation of reality and resulting in profound retreat from mature behavior.  To the extent that the Veteran's symptoms were found to be "incapacitating" or totally disabling on two occasions in August 1999 and August 2000, the Board notes that the examiners provided no rationale to support this conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Further, the evidence of record, on the whole, does not otherwise show that the Veteran's symptoms were incapacitating or totally disabling.  It also bears noting that the Veteran has remained employed in one fashion or another since 1991, primarily in the education field.  Employment in this field, understandably, requires interaction with a variety of stakeholders, including parents, teachers, students, and administrators.  Thus, an initial 100 percent evaluation is not warranted for any period of time covered by this appeal under the old criteria.

In evaluating the Veteran's service-connected psychiatric disorder under the new criteria, a 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  

It is not disputed that the Veteran has occasional suicidal ideation and difficulty adapting to stressful situations (including work or a work-like setting).  But, these symptoms, alone, are insufficient to warrant an initial 70 percent disability rating for any period of time covered by the appeal.  In this case, the evidence does not reflect occupational and social impairment with deficiencies in most areas.  Admittedly, the Veteran self-reported symptoms of obsessive behavior (i.e., hand-washing and lock checking three to five time daily), and a VA examiner subsequently described him as "somewhat" obsessive, but the record does not reflect, nor does the Veteran allege that this behavior interferes with routine activities.  The Veteran has also been regularly found to be alert and oriented with normal speech on psychiatric examination, while the Veteran's inability to function independently, appropriately, and effectively due to near-continuous depression or panic is not shown.

On the contrary, psychiatric examination reports of record consistently described the Veteran as being neatly and appropriately dressed without evidence of abnormal behavior.  While the Veteran demonstrated some impulsivity (i.e., spending excessively and carrying significant credit card debt), the Veteran regularly denied homicidal ideation and was not prone to violence.  To the extent that the Veteran experienced visual-spatial deficits, these symptoms were attributed at least in part to the Veteran's learning disability and/or attention deficit disorder.  Moreover, the Veteran lived independently, maintained his household and hygiene, paid bills, and was competent to handle VA funds.  

The Board acknowledges that the 70 percent evaluation also contemplates an inability to establish and maintain relationships.  The Veteran's difficulties in establishing and maintaining relationships are well-documented in the claims file.  However, the record does not reflect, nor does the Veteran allege, that he is unable to establish and maintain relationships (rather, that it is simply difficult for him to do so).  On this point, as noted above, the Veteran regularly visited his parents and got along with his siblings, despite their differences.  He reported being in a long-term on/off relationship with a woman for ten years.  It is also evident from the record that the Veteran has maintained a relationship with S.K., Esq., occasionally spoke with other Gulf War veterans, participated in a singles group at his church, or worked with a personal trainer.  Psychiatric testing results also showed intermittently high-range GAF scores demonstrating mild to moderate impairment. While he was frequently unable to sustain an initially favorable impression or level of performance with his employers, he has remained employed in one fashion or another since 1991, worked collaboratively others, and obtained at least one master's degree.  Of particular note, the Veteran has worked for the bulk of his career to date as an educator.  He was frequently praised (and readily acknowledged on his own account) that he was able to connect with and relate to his students and their parents (many of whom had special needs).  The evidence of record also reflected that the Veteran had promise as broadcaster, but he abandoned this vocation for teaching.  Similarly, the Veteran found at least modest professional success as evidenced by the various statements from friends, co-workers, former supervisors, and/or current bosses not brokered as part of a settlement and the fact that he voluntarily left at least two jobs since discharge from service.  See also, J.T.'s August 2011 statement (noting the Veteran's modest professional success).  On the whole, this evidence, in the Board's opinion, does not more nearly approximate the criteria for an initial 70 percent evaluation under the new criteria for any period of time covered by the appeal.  

Likewise, the Veteran is not entitled to a 100 percent evaluation for any period of time covered by the appeal under the new criteria.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  

Although the Veteran was noted on one occasion to possibly represent a "serious danger" to himself or others without treatment, the evidence of record reflects that the Veteran regularly received both VA and private psychiatric treatment (paid for by VA).  To the extent that the Veteran's symptoms were found to be "incapacitating" or totally disabling on two occasions in August 1999 and August 2000, the examiners provided no rationale to support this conclusion.  See Nieves- Rodriguez, 22 Vet. App. at 304.  In any event, the evidence of record, on the whole, does not show the Veteran's symptoms to be incapacitating or totally disabling.  Similarly, the Board acknowledges that the Veteran reported occasional suicidal ideation, but these symptoms alone are insufficient to warrant an initial 100 percent evaluation particularly where, as here, the suicidal thoughts were largely intermittent.  Further, the Veteran routinely denied any intent, plan, or means.  Additionally, gross impairment in thought processes or communication, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal under the new criteria.
Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's psychiatric disorder is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected psychiatric disorder is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. §§ 4.130, 4.132 Diagnostic Code 9411.  Prior to February 25, 2011 and thereafter, the severity of the Veteran's service-connected psychiatric disorder more nearly approximates the criteria for an initial 50 percent evaluation based on considerable industrial impairment as well as impairment in the ability to establish or maintain effective or favorable relationships.  Similarly, the evidence of record also shows social and occupational impairment with reduced reliability and productivity.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected psychiatric disorder congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of a psychiatric disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the initial 50 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology for the period prior to February 25, 2011 and thereafter, and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, an initial 50 percent disability rating is warranted for the Veteran's service-connected psychiatric disorder, diagnosed as PTSD with major depression and adjustment disorder with mixed anxiety and depression, for the entire period of time covered by the appeal prior to February 25, 2011.  The Board's decision in this regard also satisfies the Veteran's stated desire for an initial 50 percent disability rating.  See October 2005 statement.  However, an initial evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disorder is not warranted for any period of time covered by the appeal.  

The evidence also shows no distinct periods of time since service connection became effective, during which manifestations of the Veteran's psychiatric disorder varied to such an extent that an evaluation lesser than or in excess of the initial 50 percent would be warranted at any time during the period pertinent to this appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  
Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran received TDIU benefits at one time during the pendency of the appeal.  Effective February 1, 2006, however, the RO discontinued the payment of these benefits.  In light of the Board's decision to grant an initial 50 percent disability rating for the Veteran's service-connected psychiatric disorder for the entire period of time covered by the appeal prior to February 25, 2011, issues related to receipt or discontinuance of TDIU benefits are discussed in the remand portion of the decision below and are remanded for additional evidentiary development.  In reaching all conclusions, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  


ORDER

An initial evaluation of 50 percent, but no more, for PTSD with major depression and adjustment disorder with mixed anxiety and depression is granted prior to February 25, 2011, subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 50 percent for PTSD with major depression and adjustment disorder with mixed anxiety and depression is denied.


REMAND

Reasons for Remand:  To attempt to obtain additional VA medical records, information related to the Veteran's 2009 falsification of unemployment records, and to readjucate the issue of whether the discontinuance of TDIU benefits, effective February 1, 2006, was proper.
The Veteran asserts that the discontinuance of TDIU benefits, effective February 1, 2006, was improper.  Preliminarily, in light of the Board's decision to grant an initial 50 percent disability rating, but not higher, for the Veteran's service-connected PTSD with major depression and adjustment disorder with mixed anxiety and depression for the period of time covered by the appeal prior to February 25, 2011, the Board finds on remand that the RO/AMC must readjudicate the issue of whether discontinuance of TDIU benefits, effective February 1, 2006, was proper.  
Additionally, the record reflects that the Veteran was charged with falsifying records related to unemployment in 2009 and had to do community service.  See June 2012 VA examination report.  On remand, the RO/AMC must contact the Veteran and request that he provide any and all information, to include pertinent records, related to this incident.  Follow-up inquires must be conducted as needed based on the Veteran's response.  

The evidence of record also reflects that the Veteran receives VA treatment.  Therefore, the RO/AMC must request all VA medical records pertaining to the Veteran from July 7, 2012.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the issue on appeal that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC must obtain all relevant VA medical records pertaining to the Veteran from July 7, 2012.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC must also contact the Veteran and request that he provide any and all information, to include pertinent records, related to the 2009 incident where he was charged for falsifying unemployment records and subsequently performed community service.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file. All attempts to secure this information must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Thereafter, the RO/AMC must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim, taking into consideration the Board's grant of an initial 50 percent disability rating, but not higher, for service-connected PTSD with major depression and adjustment disorder with mixed anxiety and depression prior to February 25, 2011.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


